168761DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Helber et al De 10 2004 036 502 (see 5/18/20 IDS and attached machine translation).
In Re 1-8,13 Helber teaches:
1. A method for operating an internal combustion engine (1 figs 1-3), the internal combustion engine including at least one combustion chamber (chambers 1-4 fig ), the method comprising: 
detecting a structure borne sound signal (30 para 29) in a time-dependent manner for the at least one combustion chamber during operation of the internal combustion engine (para 29 input to 100 fig 3); 

obtaining at least one comparative result (knock or no knock) by comparing the at least one evaluation parameter with at least one predetermined comparison value (“predeterminable threshold”); and 
assigning to the structure borne sound signal, on the basis of the at least one comparative result, one of a knocking event in the at least one combustion chamber (“indication of knocking”) and an interference signal (paras 10,11,13,27,29 “interference”)(at least all figs and paras).  
2. The method according to claim 1, further comprising a step of implementing at least one knocking prevention measure if the knocking event is assigned to the structure borne sound signal (para 5).   
3. The method according to claim 1, wherein the internal combustion engine further includes a knock sensor (10,20), the knock sensor is configured for detecting the structure borne sound signal.  
4. The method according to claim 1, wherein the at least one predetermined comparison value is at least one threshold value (para 29).  
5. The method according to claim 4, wherein a knocking signal (indication of knocking) is assigned to the structure borne sound signal if the at least one evaluation parameter is greater than the at least one predetermined comparison value (threshold), and wherein an interference signal is assigned to the structure borne sound signal if the at least one evaluation parameter is smaller than the at least one predetermined comparison value (a non indication of knocking of a sampled noise phenomena is categorized as interference such as “chain howling, friction noises, etc, paras 10,11,13,27,29).  
6. The method according to claim 1, wherein the at least one evaluation parameter includes at least one of: 

a temporal length of a signal curve progression (see fig 7 signal curve progressions with temporal length); and 
a signal shape value of the structure borne sound signal (see fig 7).  
7. The method according to claim 6, wherein the energy parameter is determined in that the structure borne sound signal is squared (42), wherein the squared structure borne sound signal is integrated over the predetermined measuring window (43)(para 29).  
8. The method according to claim 6, wherein the temporal length of the signal curve progression of the structure borne sound signals is determined in that the structure borne sound signal is squared (paras 25-27 “length”).  
13. The method according to claim 1, wherein the structure borne sound signal is filtered prior to a squaring of the structure borne sound signal (para 29 figs 2-3).

In Re 14-20, the internal combustion engine of claims 14-20 is rejected over in re 1-8 at taught by Helber as described above, additionally the claimed ignition device and controller are taught in paras 1-32 figs 1-7 especially paras 5,15 and as items 2 and 100 and “engine control unit.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helber et al De 10 2004 036 502 (see 5/18/20 IDS and attached machine translation) in view of Pockstaller et al US 5,762,045.
IN Re 9, Helber teaches the squared structure borne sound signal is of the squared structure borne sound signal inside the predetermined measuring window (see in re 8,6,1 above).  
Helber does not teach although Pockstaller teaches standardized with a maximum (col 2 l 50 – col 3 l 25).  Pockstaller further teaches standardized reference values make signal independent of erro before the effective filing date of the invention (AIA ) to add Pockstaller standardized maximum value to Helber’s squared value to allow reliable error detection.

Claim(s) 10,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helber et al De 10 2004 036 502 (see 5/18/20 IDS and attached machine translation) in view of Pockstaller et al US 5,762,045 and Higuchi et al US 2010/0229624.
In Re 10, Helber in view of Pockstaller teach for the standardized and squared structure borne sound signal as described in re 9 above.
Helber doesn’t teach although Higuchi teaches a first time index value is determined in the measuring window at a first signal threshold value (para 19, first threshold), and wherein a second time index value is determined at a later stage at a second signal threshold value (second threshold), and wherein the temporal length (period) is then calculated as a difference (difference) between the second time index value and the first time index value.  Higuchi further teaches proper measurement and elimination of noise using his technique (para 19).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Higuchis threshold difference calculation to Hebler as modified by Pockstallers signal processing to allow for proper measurement and elimination of noise.
In Re 11, rejected over in re 9 as described above as taught by Helber in view of Pockstaller.
In Re 12, Helber as modified by Pokcstaller further teaches wherein the standardized and squared structure borne sound signal is integrated over the predetermined measuring window as modification of the squared signal to be standardized occurs before Helbers integration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747